Cite as 2013 Ark. App. 465

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                       No. CV-12-1011


GSS, LLC                                            Opinion Delivered   September 4, 2013
                               APPELLANT
                                                    APPEAL FROM THE GARLAND
V.                                                  COUNTY CIRCUIT COURT
                                                    [NO. CV-2010-2511]

CENTERPOINT ENERGY GAS                              HONORABLE LYNN WILLIAMS,
TRANSMISSION COMPANY                                JUDGE
                    APPELLEE
                                                    REBRIEFING ORDERED



                              BILL H. WALMSLEY, Judge

       In this condemnation case, a Garland County jury awarded the appellant landowner,

GSS, LLC, $64,000 as just compensation for a pipeline-easement taking by appellee,

Centerpoint Energy Gas Transmission Co. On appeal, GSS argues that the circuit court

committed an evidentiary error at trial and improperly granted summary judgment on GSS’s

counterclaim against Centerpoint. We decline to reach the merits of these arguments and

order rebriefing to correct certain deficiencies.

       Appellant’s statement of the case describes a divorce action rather than the facts of the

present appeal. A statement of the case should be sufficient to enable the appellate court to

understand the nature of the case, the general fact situation, and the action taken by the trial

court. Ark. Sup. Ct. R. 4-2(a)(6) (2012). The current statement is not relevant to the matter

at hand and therefore does not comply with Rule 4-2(a)(6). We therefore order rebriefing to

allow appellant to cure this defect and provide a proper statement of the case. Ark. Sup. Ct.
                                 Cite as 2013 Ark. App. 465

R. 4-2(b)(3) (2012). Appellant has fifteen days from the date of this order to file a substituted

brief that conforms with our rules. Id.

       Appellant should also remove the deposition transcripts and hearing transcripts

contained in his addendum. The transcripts were appended to motions or related papers filed

in circuit court. Arkansas Supreme Court Rule 4-2(a)(8)(A)(i) provides that, if a transcript

(stenographically reported material) of a hearing, deposition, or testimony is an exhibit to a

motion or related paper, the material parts of the transcript “shall be abstracted, not included

in the addendum.” GSS has correctly abstracted certain deposition and hearing transcripts. But

our rules require that these items not be placed in the addendum. See id.; Skalla v. Canepari,

2013 Ark. 249 (per curiam). Appellant’s substituted brief should therefore delete the

stenographically reported material from the addendum.

       We strongly urge counsel to review our briefing rules to ensure that no other

deficiencies exist. Failure to comply with this rebriefing order within the prescribed time may

result in affirmance. Ark. Sup. Ct. R. 4-2(b)(3); Ark. Sup. Ct. R. 4-2(c)(2) (2012).

       Rebriefing ordered.

       GLADWIN, C.J., and HARRISON, J., agree.



       Huffman Butler, PLLC, by: Bryan R. Huffman, for appellant.

       Smart & Stone, PLLC, by: Phillip A. Stone, for appellee.




                                               2